DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 5/22/2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Germany on 11/22/2016. The Applicant has filed a certified copy of the DE 10 2016 122 528.2 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021, 7/08/2019, 5/22/2019 and 12/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 5/22/2019 are accepted to by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang et al. (DE 10 2004 046375) in view of Hattori (US 2007/0081233). 

Regarding Claim 1, Wolfgang teaches a method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation (refer to DE 102004046375), comprising the following steps: 

generating the illumination radiation by means of the light source (Fig. 1 shows the basic structure of the device according to the invention for controlling the laser illumination in a microscope, laser unit 2; [0012]); 
providing an objective  for focusing the illumination radiation onto the object (Fig. 1, objective 12 [0017], object plane 7, [0012]; sample 10, [0018]),
coupling out a proportion of the illumination radiation upstream of the objective as measurement radiation and measuring an actual value of the energy parameter of the measurement radiation (controlling the laser illumination in a microscope … A small percentage of the useful laser radiation is masked out via an optical component for coupling in and out 5, which is arranged in the illumination beam path 4, and is directed to a detector 6 for energy measurement; [0012]), 
ascertaining a transmission property of the sample (“determine the transmission of the sample and / or mask 10 to be examined .. control unit 3 determines the ratio of the gray values or intensity measurement values …”, see  [0018-0020]), 
providing a relationship between energy parameter of the measurement radiation and energy parameter of the illumination radiation on the object, wherein the relationship is dependent on the magnitude of the proportion and the transmission property of the objective (a solution is proposed with which very precise energy 
setting the light source in such a way that the actual value of the energy parameter measured for the measurement radiation corresponds, within a tolerance range, to the setpoint value of the energy parameter of the illumination radiation on the object in accordance with the relationship ( …The radiation energy can be adapted by increasing the energy per laser pulse, for example by varying the high voltage on the laser or setting a variable attenuator, or by varying the number of laser pulses per pulse packet. [0016]).
Wolfgang doesn’t explicitly teach ascertaining a transmission property of the objective for the illumination radiation.
Wolfgang and Hattori are related as microscope apparatus.
Hatorri teaches ascertaining a transmission property of the objective for the illumination radiation (Hatorri teaches to accurately know the light amount irradiating the specimen by optical stimulation by a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]. Hatorri dispose the beamsplitter 41 to the light path of the stimulus laser beam emitted from the stimulus optical system 20. The beamsplitter 41 is constructed so as to transmit, for example 80% of the incident light and reflect 20% [0051], the light intensity of the stimulus laser beam irradiating the specimen A is calculated by multiplying the detected value from the light detector 42 by a factor of four [0071]. “the detected integrated value of the stimulus laser beam 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for ascertaining a transmission property of the objective for the illumination radiation for the predictable result of detecting and controlling of the integrated value of the stimulus laser beam irradiating the specimen as taught by Hattori in paragraphs [0071-0073].
Regarding claim 2, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang further teaches the method as claimed in claim 1, characterized in that ascertaining the transmission property and/or measuring the actual value are/is carried out in a wavelength-dependent manner and/or the relationship is wavelength-dependent (a wavelength-selectively controllable filter unit is arranged upstream of the detector 
Regarding claim 3, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang teaches the method as claimed in claim 1, characterized in that for taking account of the transmission property of the objective for the relationship, the type of the light source and/or an excitation filter, which filters the illumination radiation, are/is ascertained (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]).
Regarding claim 4, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3.
Wolfgang teaches the method as claimed in claim 3, characterized in that a value of the energy parameter on the object in the entire wavelength range is deduced from this indication taking account of the type of the light source and/or the excitation filter (a 
Hattori further teaches an actual instantaneous value of the energy parameter of the measurement radiation is measured in a predefined partial wavelength range of the illumination radiation (Hattori teaches using a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]; . Hatorri dispose the beamsplitter 41 to the light path of the stimulus laser beam emitted from the stimulus optical system 20. The beamsplitter 41 is constructed so as to transmit, for example 80% of the incident light and reflect 20% [0051], the light intensity of the stimulus laser beam irradiating the specimen A is calculated by multiplying the detected value from the light detector 42 by a factor of four [0071]. “the detected integrated value of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2)”, [0073], “integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value”, [0073], “the scanning-laser microscope apparatus …, because the light amount of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6, it is possible for the operator to know the light amount of the stimulus laser beam irradiating the specimen A”, [0075]. See paragraphs [0012, 0013, 0051, 0071, 0073, 0105] and Figs. 2, 3, 11). 

Regarding claim 5, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang teaches the method as claimed in any of the preceding claim 1, characterized in that transmission properties of optical elements arranged between the objective and the output coupling location and/or transmission properties of an immersion medium present between the object and the objective are furthermore ascertained and taken into account for the relationship (The transmission of the sample and / or mask 10 to be examined can be derived from these measured values.  To determine the transmission of the sample and / or mask 10, it is also possible to arrange a second optical component for coupling and decoupling 13 in the observation beam path 14 as close as possible to the object plane 7, which likewise preferably fades out a small percentage of the useful laser radiation and focuses on one second detector 15 
Regarding claim 7, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that the actual value of the energy parameter of the measurement radiation is monitored continuously and the light source is regulated (Fig. 2, 10-11; Figs. and [0070-0073] teaches the measurement is continuous and real time. “.. The integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value … laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing in that the actual value of the energy parameter of the measurement radiation is monitored continuously and the light source is regulated as taught by Hattori for the predictable result of continuously controlling of the laser beam irradiating the specimen as taught by Hattori in paragraphs [0071-0073].
Regarding claim 8, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that an area of a spot of the measurement radiation is determined and the relationship is corrected with regard to an effective aperture of the objective and/or the area (… evaluation can take place over the entire image or, for example, also by quadrant or sector by comparing sectors or quadrants with one another… [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include an area of a spot of the measurement radiation is determined and the relationship is corrected with regard to an effective aperture of the objective and/or the area as taught by Hattori for the predictable result of shortening of the measuring process or to an improvement in the
measuring accuracy as taught by Hattori in paragraphs [0025].
Regarding claim 9, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing that an electronic image of the object is generated, wherein an exposure time is synchronized with an exposure time of the process of measuring the actual value as taught by Hattori for the predictable result of inputting an irradiation time per pixel. as taught by Hattori in paragraphs [0091-0092].
Regarding claim 10, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a shutter is provided between the objective and a beam splitter device that couples out the measurement radiation, and the shutter is opened if the actual value corresponds to the setpoint value within the tolerance range (Fig. 11 shows dichroic mirror 24 characteristics such that it transmits light having a wavelength equal to or greater than that of the laser beam from the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include a shutter to provide between the objective and a beam splitter device as taught by Hattori for the predictable result of selecting beam wavelength for image-acquisition optical system.
Regarding claim 11, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a temporal profile of the setpoint value and/or of the actual value of a value derived therefrom is stored (“a storage unit for storing a target integrated value of an irradiation level of the stimulus laser beam”, [0016] and “The characteristic of the beamsplitter 41 may be stored in the light-intensity correction circuit 43 in advance, or it may be stored in a recording device in the computer”, [0072]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing the temporal profile of the setpoint value and/or of the actual value of a value derived therefrom is stored as taught by Hattori for the predictable result of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang et al. in view of Hattori as applied to claim 1 and further in view of Weiss et al (US 2012/0086795).
Regarding claim 6, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang in view of Hattori doesn’t explicitly teach the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective.
Wolfgang and Weiss are related as microscope apparatus.
Weiss teaches the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective (Fig. 1 shows objective 31, stop 12; “aperture stop 12 converts illumination beam 15' to an illumination beam 15”, radiation is guided through a monitoring aperture 9 to move through the region defined by fixed aperture stop 12, wherein an opening 9 of the monitoring stop 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang in view of Hattori to include a monitoring stop to guide through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective as taught by Weiss for the predictable result of generating an illumination beam path that extends off-center from the optical axis for oblique incident illumination for surface relief observation [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872